Mr. Justice Benson
delivered the opinion of the court.
1. Prom the application filed by the mother, it appears that her husband died January 7, 1914, leaving an *626estate consisting of $1,288 in money derived from life insurance, and eighty acres of uncultivated land in Lincoln County; that $800 of this was expended by the widow in paying her husband’s debts, and with the remainder she purchased the one-half acre upon which she resides. From the testimony given upon the trial in the Circuit Court, it appears that the eighty-acre tract was encumbered with a mortgage of $250 for borrowed money which was one of the debts paid by the widow, the land being now free from liens. This tract of land is the property of the children subject to the mother’s dower interest. No effort has been made to convert this land into money. Section 4 of the statute involved reads thus:
"‘The provisions of this act shall not apply to any child which has property of its own sufficient fo? its support, nor to any child which does not reside with its mother”: Chap. 42, Laws 1913.
Section 1346, L. O. L., provides for the sale of real estate belonging to minors when necessary for their support. The record does not disclose the market value of the land owned by the children in this case; but, until it is disposed of according to law and the proceeds exhausted in caring for the children, the plaintiff is not entitled to the benefits of the Pension Act. The decree of the Circuit Court must therefore he reversed and one entered here dismissing the application. Reversed and Dismissed.
Me. Justice Burnett and Mr. Justice Moore took no part in the consideration of this case.